Case 1:21-cr-00009-TWP-MJD Document1 Filed 01/22/21 Page 1 of 2 PagelID #: 1

UNITED STATES DISTRICT COURT FILED
SOUTHERN DISTRICT OF INDIANA . .
INDIANAPOLIS DIVISION JAN 2 2021
UNITED STATES OF AMERICA, ) U.S. CLERK’S OFFICE
) INDIANAPOLIS, INDIANA
Plaintiff, )
)
v. ) CAUSE NO.
)
MICHAEL ROBINSON, ) mnie ARE
) 1°21 -cr- 000 9 TWP -MUD.
)
Defendant. )

INDICTMENT

COUNT 1

18 U.S.C. § 1951 (a)
(Interference with Commerce by Robbery)

The Grand Jury charges that:

At all times material to this Indictment, the Walgreens Pharmacy located at 1424 South
Rangeline Road in Carmel, Hamilton County, Indiana, was engaged in the operation of a
pharmacy, open to the public in interstate commerce and in an industry that affects interstate
commerce.

On December 26, 2020, in the Southern District of Indiana, Indianapolis Division,
MICHAEL ROBINSON, the defendant herein, did unlawfully obstruct, delay, and affect, and
attempt to obstruct, delay, and affect commerce and the movement of articles and commodities in
such commerce by means of robbery, in that the defendant MICHAEL ROBINSON, did

unlawfully take and obtain property from the person of, or in the presence of, an employee of the
Case 1:21-cr-00009-TWP-MJD Document1 Filed 01/22/21 Page 2 of 2 PagelD #: 2

Walgreens Pharmacy against his/her will by means of actual and threatened force, violence, and
fear of injury to his/her person, that is, by taking controlled substances from an employee of the
Walgreens Pharmacy.

All in violation of Title 18, United States Code, Section 1951 (a).

A TRUE BILL:

 

JOHN E. CHILDRESS
Acting United States Attorney

Peter A. Blackett —
Assistant United States Attorney
